Citation Nr: 0721310	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a skin disability, 
to include allergic dermatitis, squamous cell carcinoma, and 
keratosis of the foot.

3.  Entitlement to service connection for sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the veteran's claims of entitlement 
to service connection for the above noted issues.

The issues of entitlement to service connection for a skin 
disability and sensorineural hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence of record is against a 
finding that the veteran has any psychiatric disability 
related to service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2003 and July 
2004.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and report of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The notice discussed above did not inform the veteran of the 
law pertaining to disability evaluations and effective dates.  
However, because the Board is denying the veteran's claim of 
entitlement to service connection for a psychiatric 
disability, and remanding the veteran's other issues, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a psychiatric 
disability.  In this regard, the Board notes primarily the 
report of December 2006 VA examination of the veteran.  At 
that time, the veteran was thoroughly examined, and the 
veteran's complete claim file reviewed.  The veteran's only 
psychiatric diagnosis was found to be dementia NOS, with a 
GAF of 55.  The veteran was found to have total occupational 
and social impairment due to his cognitive decline.  The 
examiner indicated that this was not caused by, or a result 
of, the veteran's military service.  In support of the 
examiner's opinion, he indicated that there was no evidence 
of psychiatric complaints, findings, or treatment, prior to, 
during, or shortly after the veteran's separation from 
service.  The examiner pointed out that the veteran did not 
seek treatment for psychiatric care until 2004, 21 years 
after his military discharge.  The examiner concluded by 
stating that the veteran's cognitive decline was not related 
at all to his military service in terms of anatomy, 
pathophysiology, or etiology.  The Board finds this opinion 
particularly probative because it was clearly based on a 
complete review of the veteran's claims file and a complete 
examination of the veteran, because it was provided by a 
psychiatrist, and because the examiner provided statements in 
support of his theory.

The Board recognizes an undated opinion from a private 
physician who indicated that he felt the veteran's service 
during war produced psychological problems.  However, 
although this physician has treated the veteran for several 
years, there is no indication that he is a psychiatrist or 
has specialized medical psychiatric experience, there is no 
indication that he has treated the veteran psychiatrically, 
and this physician has not provided any rationale in support 
of his opinion.  Thus the Board finds this opinion of limited 
probative value.

A somewhat vague opinion dated in March 2007 appears to 
relate a current diagnosis of anxiety in the veteran to 
service; however, this opinion appears to be based on the 
reported history of the veteran, and not the evidence of 
record.  In this regard, the CAVC has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The Board notes that the veteran had been treated 
periodically on an outpatient basis at the VA for varying 
psychiatric diagnoses.  However, no VA treating physician has 
linked any of these diagnoses to service.

Although the veteran was one time, in February 1995 in 
service, found to have a diagnosis of anorexia, there is no 
evidence to indicate that that veteran has a current 
diagnosis of anorexia, and no physician has linked this 
diagnosis to any current psychiatric disability.

Thus, the Board finds that the preponderance of the evidence 
of record is against a finding that the veteran's psychiatric 
disability is related to service.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.


REMAND

The Board notes that the veteran has submitted several 
private opinions that relate at least some of his skin 
disabilities, as well as hearing loss, to service.  Although 
there are several private opinions of record that appear to 
relate these disabilities to service, of particular note is 
an undated letter from a physician who has treated the 
veteran since 2001.  At that time, the physician noted that 
the veteran worked with heavy weapons as a gunner, and also 
with chemicals for deforestation.  The physician indicated 
that, as a result, the veteran developed chronic dermatitis 
and was diagnosed by a dermatologist with skin carcinoma.  
The physician also indicated that as a result of strong 
noises, the veteran developed hearing loss.

While there are several private opinions of record which 
appear to relate the veteran's skin disabilities and hearing 
loss to service, the veteran has never been provided with a 
VA examination to determine the etiology of these 
disabilities.  Therefore, the Board is of the opinion that 
the veteran should be provided with VA examinations for both 
these disabilities, to determine whether they are related to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


Accordingly, this claim is remanded for the following 
actions:

1.  The veteran should be provided with 
VA examinations to determine the nature 
and etiology of any diagnosed skin 
disorder and hearing loss.  All indicated 
tests and studies should be undertaken.  
The claims file should be reviewed by the 
examiner, including his service medical 
records, and particularly the undated 
private opinion of record linking both 
these disabilities to service.  

Following the examinations, the examiners 
are requested to render opinions as to 
whether there is a 50 percent probability 
or greater that any skin disability 
diagnosed, or hearing loss, is related to 
service.  A complete rationale for any 
opinion expressed should be provided.

2.  Thereafter, re-adjudicate the claims 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  Thereafter, the case 
should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


